Citation Nr: 0207545	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to October 
1994.  

This matter arose from rating decisions of November 1995 and 
February 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought.  The veteran filed a timely appeal, and in 
April 2001, the Board of Veterans' Appeals (Board) remanded 
the above-captioned issues back to the RO for additional 
development.  The requested development having been 
completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.  

2.  The veteran is currently service-connected for rhinitis.  

3.  The objective medical evidence fails to show that the 
veteran currently suffers from chronic bronchitis.  

4.  The objective medical evidence fails to demonstrate a 
nexus or link between any diagnosed low back disorder and any 
incident of his active service.  



CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg.45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).  

2.  A low back disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630-
45,632) Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred bronchitis and a low 
back disorder during his active service.  Accordingly, he 
maintains that service connection for those disabilities 
should be established.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
such claims.  

On November 9, 2000, the President signed legislation that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim, and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and which are not final 
as of that date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed Reg. 
46,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. at 45,629.  

In this case, the Board finds that the VA has complied with 
the VCAA with respect to the issues addressed here.  First, 
the VA has notified the veteran of the information needed to 
support his claims.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2002).  In the original rating decisions, statements 
and supplemental statements of the case, as well as 
correspondence from the RO to the veteran, he was informed 
why his claims were denied, and what particular evidence was 
necessary to support his claims.  In addition, in the April 
2001 Board Remand, the veteran was advised of the enhanced 
notice and duty to assist provisions of the VCAA.  The 
veteran has been provided with the regulations pertinent to 
his claims, and he has been provided the opportunity to 
present additional evidence and argument in support of those 
claims.  Accordingly, the Board finds that the VA has 
substantially complied with the enhanced notice requirements 
of the VCAA.  

Second, the VA has fulfilled its duty to assist the veteran 
in obtaining and fully developing all of the evidence 
relevant to his claims for service connection.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Here, the veteran's 
service medical records, post-service clinical treatment 
records, and VA rating examination reports have been obtained 
and associated with the claims file.  The veteran has 
identified private health care providers from whom the 
pertinent treatment records have been obtained.  He has been 
afforded VA rating examinations, most recently in October 
2001, which have addressed the nature and etiology of his 
claimed bronchitis and low back disorder.  In addition, the 
veteran appeared before a Hearing Officer at the RO and 
provided testimony at a personal hearing in support of his 
claims.  The Board has no knowledge of any other relevant 
documentation or information which could be obtained in 
support of the veteran's claims.  See VCAA at 2097-98 
(stating that the efforts to obtain outstanding relevant 
records shall continue until the records are obtained, unless 
it is reasonably certain that such records do not exist, or 
that further efforts to obtain those records would be futile.  
The Board finds that with respect to the issues addressed 
here, no further development is required under the VCAA.  

Among other things, the VCAA has eliminated the requirement 
that a claimant must submit evidence of a well-grounded claim 
for service connection.  Generally, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  While 
the VCAA has eliminated the well-grounded claim requirement, 
however, it must still be shown that the claimant actually 
has the claimed disorder or disease, and a medical nexus must 
still be established between the claimed diagnosed disability 
and an injury or disease incurred in the veteran's active 
service.  

I.  Service Connection for Bronchitis

The veteran's claim for service connection for bronchitis was 
received in February 1995.  The claim was initially denied 
pursuant to an November 1995 rating decision.  This appeal 
followed.  In April 2001, the Board remanded the issue of 
entitlement to service connection for bronchitis back to the 
RO for additional development.  In particular, the RO was 
directed to schedule the veteran to undergo a VA rating 
examination in order to determine the nature and etiology of 
any diagnosed bronchitis.  The requested examination was 
conducted in October 2001, and the veteran's claim was again 
considered and denied.  It has now been returned to the Board 
for resolution.  

The veteran's service medical records show that the veteran 
experienced chronic sinus problems both before and during his 
active service.  A clinical record dated in April 1993 
indicates that he had been treated for acute bronchitis in 
March 1993, and that he had an 11-year history of smoking.  
Beyond sinus problems, the veteran was treated for occasional 
cold and flu symptoms including nasal and sinus congestion 
and throat infections, and he reported smoking one pack of 
cigarettes daily.  Other than noting that the veteran had 
been treated for acute bronchitis in March 1993, the service 
medical records do not contain any further reference to 
bronchitis.  

Post service clinical treatment records dating from 
approximately November 1994 through November 1998 fail to 
disclose any complaints of, treatment for, or diagnoses of 
bronchitis.  The veteran was seen during this period for 
symptoms attributable to sinusitis and rhinitis.  Such 
symptoms included nasal and sinus congestion as well as nasal 
drainage.  The veteran was also noted to have been a smoker 
for the past 22 years, and was advised to stop smoking.  

The veteran presented testimony at a personal hearing at the 
RO in September 1996.  He described at some length his 
symptoms related to his sinuses.  At that time, he offered 
that his sinus congestion and drainage were due to smoking.  
He did not address bronchitis, however.  

VA rating examination reports dated in June 1995, August 
1996, October 1996, and October 1998 fail to show any 
diagnoses of bronchitis.  In June 1995, the veteran was noted 
to have a 22-year history of smoking, and was noted to have 
an occasional cough.  However, on examination, his lungs were 
found to be normal, and X-rays were negative.  In August 
1996, his lungs were shown to be resonant, breath sounds 
fascicular, with no rales, rhonchi, or wheezing.  In October 
1996, the veteran's sinuses were clear, and in October 1998, 
no symptoms or complaints were noted.  

Pursuant to the Board's Remand of April 2001, the veteran was 
afforded an additional VA rating examination in October 2001.  
The report of that examination shows that the veteran had 
experienced a "couple of episodes of acute bronchitis" in 
service, and that there had been no hospitalization or 
squelae.  The veteran indicated that he smoked one pack of 
cigarettes daily since he had been a teenager, and that he 
had smoked two packs of cigarettes daily while serving as a 
Navy recruiter.  The veteran denied production of any 
significant amount of sputum.  He denied experiencing 
exercise intolerance due to limitation of his respiratory 
system.  On examination, his lungs were found to be "totally 
clear" and the air exchange was characterized as 
"excellent."  A pulmonary function test (PFT) was 
conducted, and no irregularities were indicated.  The 
examiner concluded by stating that the veteran had episodes 
of bronchitis in service, which were more likely the result 
of his smoking.  The examiner stated that the veteran had no 
history or findings to suggest chronic bronchitis.  The 
examiner further offered that the veteran had experienced 
some minimal chronic obstructive pulmonary disease (COPD), 
which was due to his past and present smoking, rather than 
any prior episodes of acute bronchitis.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a finding that 
the veteran has chronic bronchitis that was incurred in 
service.  The veteran's service medical records disclose that 
he was seen on one occasion, in March 1993, for treatment for 
acute bronchitis.  The service medical records fail to show 
any other incidents of bronchitis.  Likewise, the post-
service clinical treatment records, while noting treatment 
for symptoms involving sinusitis and sinus congestion, fail 
to disclose any treatment for bronchitis.  

The veteran has argued that he should be afforded an 
additional VA rating examination to be conducted while his 
alleged bronchitis is in an active phase.  He maintains that 
the most recent VA rating examination conducted in October 
2001 was deficient because it was conducted while the claimed 
bronchitis was dormant.  The Board has reviewed the veteran's 
contentions in that regard, and observes that while he claims 
that he has chronic recurrent bronchitis, the service medical 
and post service clinical treatment records fail to disclose 
any treatment for or complaints of such a disorder.  The 
Board recognizes that the veteran has been seen repeatedly 
for complaints related to sinusitis and rhinitis.  Service 
connection has, however, been established for 
sinusitis/rhinitis.  

Given that the veteran has not complained of or sought 
treatment for bronchitis, other than in March 1993 in 
service, his assertions to the effect that he suffers from 
chronic bronchitis are deemed to have less probative value.  
Likewise then, less weight is to be given to the veteran's 
assertions that the October 2001 rating examination was 
deficient because it was not conducted during an active phase 
of the alleged bronchitis.  If the veteran's claimed 
bronchitis was chronic and recurrent as he has alleged, it 
follows logically that his service medical and post-service 
clinical treatment records would reflect such recurrences.  
As the evidentiary record fails to disclose any treatment for 
or complaints of bronchitis other than once in service in 
March 1993, the Board finds that it would not be practicable 
or productive to attempt to schedule an additional VA rating 
examination for a disease which has neither been shown to be 
recurrent nor chronic.  The single instance of bronchitis in 
service, which was then characterized as acute, is 
insufficient to show that the veteran has a chronic 
disability with respect to bronchitis.  

Of greatest probative value, other than consideration of the 
evidentiary record as a whole, is the report of the October 
2001 VA rating examination which contains the examiner's 
opinion that the veteran had no history or findings of record 
to suggest chronic bronchitis.  The examiner went on to state 
that since the veteran had a long history of smoking, such 
was the likely cause of any current respiratory problems or 
distress.  

The Board notes that the veteran has not thus far attempted 
to assert that he has incurred bronchitis or any other 
respiratory disorder as the result of nicotine dependence 
begun in service.  While his initial claim for service 
connection for bronchitis on a direct basis, was received in 
February 1995, such claim does not encompass any additional 
basis for recovery, such as a respiratory disorder incurred 
secondary to nicotine dependence.  A claim for service 
connection for a respiratory disorder due to nicotine 
dependence would be deemed to constitute a new claim based 
upon a new theory.  In that regard, the Board observes that 
Congress has prohibited the grant of service connection for 
any disability on the basis that such resulted from disease 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103 (West Supp. 2001).  Therefore, as a 
matter of law, any claim for service connection based on the 
use of tobacco products received after June 9, 1998 would be 
subject that that restriction.  Any new claim for service 
connection for a respiratory disorder based on the use of 
tobacco products would thus be barred as a matter of law.  
See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In any event, the Board finds that the preponderance of the 
evidence fails to establish that the veteran currently has 
chronic bronchitis.  Accordingly, his claim for service 
connection for bronchitis must be denied on the basis that 
the evidence fails to disclose that he has a current 
disability with respect to that disease.  

II.  Service Connection for a Low Back Disorder

The veteran's claim for service connection for a low back 
disorder was received in September 1996, and was denied as 
not well grounded by a February 1997 rating decision.  This 
appeal followed.  In April 2001, the Board reviewed the 
veteran's claim for service connection, and pursuant to the 
enhanced duty to assist provisions of the VCAA, remanded the 
case back to the RO for additional development.  The 
requested development, consisting of a VA rating examination 
to determine the nature and etiology of any diagnosed low 
back disorder, was completed.  The veteran's claim was again 
denied, and the case has been returned to the Board for 
resolution.  

The veteran claims, in substance, that he sustained a low 
back injury in service, and that he did not feel it necessary 
to seek medical treatment for low back problems during 
service.  Following service, however, the veteran claims that 
he has experienced a great deal of back problems which he 
believes to have been incurred in service.  Accordingly, he 
maintains that service connection for a low back disorder is 
warranted.  

The veteran's service medical records are completely negative 
for any indication of a low back disorder.  The records do 
not reflect any treatment for, or complaints or diagnoses of 
any sort of a low back disability.  Post-service clinical 
treatment records dating from approximately November 1994 
through November 1998 show that in November 1997, the veteran 
complained of experiencing low back pain of 1-1/2 weeks' 
duration.  At that time, he stated that he had attempted to 
lift several transformers at one time, and that he 
immediately experienced low back pain.  No diagnosis or 
opinion as to medical etiology was offered, and the veteran 
was advised to discontinue lifting heavy objects.  The 
clinical treatment records do not otherwise contain reference 
to back problems.  

Following receipt of the veteran's claim for service 
connection, he was afforded a VA rating examination in 
October 1996.  The report of that examination shows that X-
rays disclosed a slight anterior wedging of the L1-L2 
vertebral bodies with Schmorl's nodes at multiple levels.  
The veteran's range of motion was from 95 degrees of flexion 
to 35 degrees of hyperextension, and with rotation to the 
left and right of 35 degrees.  Carriage, gait, and posture 
were all normal.  The examiner concluded with a diagnosis of 
slight anterior wedging of the L1-L2 vertebral bodies with a 
compression fracture.  No opinion as to the etiology of the 
veteran's diagnosed back disorder was offered.  

The veteran underwent an additional VA rating examination in 
October 1998.  The report of that examination shows that he 
complained of experiencing low back pain.  The examiner 
stated that the veteran had a full range of motion, and that 
his X-ray results were negative.  The examiner concluded by 
stating that the veteran's complaints appeared to be 
consistent with some sort of musculoskeletal strain.  He did 
not offer any opinion as to the etiology of the veteran's low 
back problem.  

The report of the October 2001 VA rating examination, 
conducted pursuant to the directives contained in the Board's 
April 2001 Remand, shows that the veteran stated that in 
1992, he attempted to lift an engine block unassisted, and 
experienced back pain immediately thereafter.  According to 
the veteran, he thought his discomfort was a muscle spasm, 
and that he did not seek treatment.  He stated that after six 
weeks of discomfort, his symptoms improved.  The veteran 
reported that following service in February 1998, he was 
moving with his family performing heavy lifting, when 
something "popped in his lower back."  The veteran stated 
that he developed pain in his low back and left leg, and that 
he had decreased sensation in the left leg.  He stated that 
he had undergone surgery in October 1999, and while the 
records of such operation were not available, the examiner 
stated that such was likely a laminectomy which had improved 
his symptoms.  In addition, the veteran reported having been 
involved in a motor vehicle accident in April 2000, which 
resulted in damage to his cervical discs and necessitated a 
fusion in February 2001.  On examination, the veteran was 
found to have normal and symmetrical musculature about the 
lower spine.  He was shown to have a 3-centimeter (cm) scar 
over the lower spine at the site of the prior operation.  The 
veteran had 107 degrees of flexion, and 20 degrees of 
extension.  Lateral movement and rotation were restricted.  
In conclusion, the examiner stated that the veteran's 
operation of October 1999 was likely necessitated by the 
injury he sustained in February 1998.  The examiner went on 
to state that there was no continuous sequence of symptoms 
between the veteran's military service, and the "acute 
injury" in 1998 to suggest that such was in any way related 
to the back injury the veteran claimed to have incurred in 
service.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's low back disorder was incurred in service.  As 
noted, the veteran's service medical records are completely 
negative for any sort of back disorder.  Although the veteran 
was diagnosed with a slight anterior wedging of the vertebral 
bodies of L1-L2 with a compression fracture in October 1996, 
subsequent X-rays of October 1998 were negative for any such 
pathology.  Further, in October 1996 and October 1998, the 
veteran was shown to have a full range of motion in his low 
back.  The first (and only) instance of record in which the 
veteran was noted to seek treatment for complaints of low 
back pain occurred in November 1997.  At that time, the 
veteran had complained of experiencing low back pain of 1-1/2 
weeks' duration after lifting heavy objects at his workplace.  
Even noting that the veteran was shown to have low back 
pathology in October 1996, such pathology was not found in a 
subsequent examination in October 1998.  

Moreover, the Board recognizes that the veteran experiences a 
current low back disability.  Such disability has been 
determined, however, to have been the result of post-service 
injuries, and not to the veteran's claimed in-service injury.  
The examiner who conducted the October 2001 rating 
examination noted the veteran's self-reported history, 
reviewed the medical evidence contained within his claims 
file, and concluded that there was no continuous sequence of 
symptoms between the veteran's military service and the acute 
injury he experienced in 1998 to suggest that such was in any 
way related to his active service.  

The veteran has argued that because the VA rating examination 
of October 2001 did not include X-rays or other diagnostic 
tests, that such examination is therefore deficient.  The 
Board disagrees.  The examiner who conducted the October 2001 
rating examination reviewed the medical evidence contained in 
the claims file, and even without the October 1999 operation 
report and subsequent clinical treatment records, was able to 
render an opinion with respect to the etiology of the 
veteran's current low back disability.  Further, it is not 
clear what benefit additional X-rays would confer with 
respect to proper adjudication of the veteran's claim.  The 
veteran has undergone X-ray examination on two occasions in 
connection with the present claim.  He has experienced 
subsequent injuries in addition to a laminectomy and spinal 
fusion since the time those X-rays were taken.  Aside from 
showing additional pathology resulting from those subsequent 
injuries, it is not clear that the X-rays would show any 
pathology related to the veteran's active service, 
particularly when the veteran was not shown to have any 
disability or injury in service, as reflected by his service 
medical records.  Accordingly, the Board finds that it is not 
necessary to refer the case for further evidentiary 
development.  

The examiner who conducted the October 2001 VA rating 
examination was able, through his review of the evidentiary 
record, a physical examination of the veteran, and a medical 
history provided by the veteran, to offer an opinion as to 
the etiology of any currently manifested low back disorder.  
The examiner offered such an opinion, and indicated that the 
veteran's current problems stemmed from an injury he claimed 
to have sustained in February 1998.  The Board accords 
greater weight to the examiner's expert medical opinion, and 
on that basis, finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disorder.  The veteran's claim must therefore be 
denied.  

III. Conclusion

In reaching the determinations discussed above, the Board 
does not doubt the sincerity of the veteran's belief that he 
incurred bronchitis and a low back disorder during his active 
service.  Such statements or assertions to that effect by the 
veteran, however, do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include diagnoses or opinions as 
to medical etiology.  See generally Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the Board finds that the veteran's 
contentions, by themselves, cannot be accepted as 
significantly probative evidence in that regard.  

In addition, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for entitlement 
to service connection for bronchitis and a low back disorder.  
In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence, however, is against the veteran's claims for 
service connection, the doctrine is not for application here.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for bronchitis is denied.  

Service connection for a low back disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

